DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Final action is in response to the applicant’s amendment of January 31, 2022. 
Claims 6 and 7 have been canceled.
Claims 1-5, 8, and 9 are pending and have been considered as follows.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 31, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments/amendments with respect to the objections to the Specification/drawings have been fully considered and are persuasive.  The objections to the Specification and drawings have been withdrawn.
Applicant’s arguments with respect to the rejection of claim 5 under 35 USC 35 USC §112(b) have been fully considered and are persuasive. 
The rejection of claim 5 under 35 USC §112(b) as presented in the Office Action of October 29, 2021 has been withdrawn. However, new rejections of claims 1-5, 
Applicant’s arguments with respect to the rejection of claims 1-5, 8, and 9 under 35 USC § 101 have been fully considered and are not persuasive. 
Specifically, applicant argues:
In particular, independent claim 1 (and similarly claims 8 and 9) is clearly not directed to mental processes than can be performed solely within the human mind. Instead, independent claim 1 (and similarly claims 8 and 9) is directed to an information processing apparatus formed by processes and communications between the information processing apparatus and an output apparatus (e.g., digital sign) located along a route of a user interacting with the information processing apparatus. The information processing apparatus communicating with the output apparatus and controlling whether to transmit content to the specified output apparatus based on the current location of the information processing apparatus relative to an area con-elated with the acquired content.
The information processing apparatus, which is carried by the mobile user, communicates with the output apparatus (e.g., digital sign) to specify the output apparatus based on a received response signal. The information processing apparatus acquires a current position of the information processing apparatus, and either transmits the content or suppresses transmitting the content to the output apparatus based on whether the current position is located in an area correlated with the acquired content. The suppression of the transmission of the acquired content is performed by referring to a memory that stores a database of contents for which output is suppressed. In other words, the claimed features cannot be performed solely within the human mind or by pen and paper.
The claimed features integrally perform functions with the information processing apparatus of the mobile user and the output apparatus. It is not feasible for the human mind to perform the claimed processes. Instead, the claimed features perform processes that are integrated with computer technology. Thus, the independent claims are patent eligible because the independent claims merely partially involve the use of an abstract idea (i.e., mental processes) without being directed to the abstract idea itself.

The independent claims provide improved computer-implemented features integrally linked to the information processing apparatus and the output device (e.g., digital sign) located along a travel route of the mobile user. The claimed processes are clearly integrated in route-based technology and digital signage hardware.
The claimed features provide an improvement to route-based technology and digital signage by improving the timing of the display of content by the output apparatus, which improves the effectiveness of the output apparatus. The Specification explicitly describes the improvements to the technology provided by the claims. For example, paragraph [0014] of the application as originally filed states:
" ... The user can easily view (see and hear) the content outputted by
the output apparatus, for example, by transmitting the content by the
information processing apparatus and allowing the output apparatus to output the same, the output apparatus being the output apparatus which is arranged in the traveling direction of the user and/or the output apparatus which is arranged at the position near to the user. In the disclosed technique, the content is directly transmitted from the information processing apparatus to the output apparatus. Therefore, the output apparatus can be allowed to output the content more timely as compared with such a case that a server, which receives a request of transmission of a content from an information processing apparatus, transmits the content to the output apparatus."

The claimed features provide clear benefits and improvements to a technology/technical field, as discussed above. The improvements to the technology clearly illustrate that the claims as a whole integrate the alleged recited judicial exception into a practical application of that exception. These improvements are clearly captured by the scope of the claims. Thus, under the Guidance, independent claim 1 (and similarly claims 8 and 9) is patent eligible.

The Examiner’s Response 
The Examiner has carefully considered applicant’s arguments and respectfully disagrees. Applicant asserts that the amended independent claim is not directed to an abstract idea because the claim is not directed to a mental process that the performances of the limitations cannot be performed solely within the human mind. Instead, the claim is directed to an information processing apparatus formed by processes and communications between the information processing apparatus and the output apparatus. However, the Examiner respectfully disagrees. While applicant asserts the steps in claims 1, 8, and 9, such as ‘specifying/specification the output apparatus based on the received response signal’ could not be performed in the human mind, under its broadest reasonable interpretation, these limitations can reasonably be performed by a human mentally or with aid of pen and paper. For example, the claim limitations encompass a person looking at (observing) the received response signal and specifies the output apparatus. The claim further recites the limitation of acquiring a content designated by the user, transmitting a predetermined signal to an output apparatus arranged on a traveling route of the user, receiving a response signal to the predetermined signal from the output apparatus, acquiring a current position of the information processing apparatus, transmitting the acquired content to the specified output apparatus, and suppressing the transmission of the acquired content to the output apparatus in response to the acquired current position of the information processing apparatus being located in an area correlated with the acquired content, the suppression of the transmission of the acquired content being performed by referring to a memory that stores a database of contents for which output is suppressed. The acquiring and receiving steps do not elevate this limitation from insignificant extra-solution data gathering, and the transmitting and suppressing 
Further, the Examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a computer to perform the process (MPEP §2106.05).  In particular, the processor is recited at a high-level of generality (i.e., as a generic processor for performing a generic computer function of acquiring data, transmitting data, receiving data, specifying, and suppressing the transmission of data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Therefore, the rejection of such claims under 35 USC § 101 rejection is maintained herein.
Examiner notes that the rejection has been modified reflecting the amendments most recently submitted by applicant.
Applicant’s arguments and amendments filed January 31, 2022 with respect to the previous 35 USC § 102/§ 103 rejections have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8, and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As to claim 1, the claim recites the limitation of suppressing/suppression of the transmission of the acquired content to the output apparatus in response to the acquired current position of the information processing apparatus being located in an area correlated with the acquired content, the suppression of the transmission of the acquired content being performed by referring to a memory that stores a database of contents for which output is suppressed.  The specification merely repeats the language that the suppression of the transmission of the acquired content to the output apparatus in response to the acquired current position of the information processing apparatus being located in an area correlated with the acquired content, but does not explain how an area can be correlated with the acquired content or how such a correlation is determined.  As such, one of ordinary skill in the art could not understand the full scope of the invention, due to the breadth of the claims and the amount of direction provided by the specification, and undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claim 1.  

Claims 2-5 are rejected as being dependent upon a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1,  the limitation “an area correlated with the acquired content” is vague and indefinite. Specifically, it is unclear what “an area correlated with the acquired content” is referring to and what is being claimed in light of Applicant’s original disclosure as the specification does not provide any explanation as to what is meant by “the area correlated with the acquired content” or how such correlation is determined.  
Further, the recitation “suppressing the transmission of the acquired content to the output apparatus in response to the acquired current position of the information processing apparatus being located in an area correlated with the acquired content, the suppression of the transmission of the acquired content being performed by referring to a memory that stores a database of contents for which output is suppressed” is vague and indefinite. It is unclear how and when a 
Examiner notes claims 8 and 9 recite similar limitations and issues to claim 1 and are rejected under the same rational.
Claims 2-5 are rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 8, and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1, 8, and 9 are directed toward non-statutory subject matter, as shown below:

STEP 1: Do claims 1, 8, and 9 fall within one of the statutory categories?  Yes.  The claims are directed toward a machine and a process which falls within one of the statutory categories.

STEP 2A (PRONG 1): Are the claims directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claims are directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The independent claims (claims 1, 8, and 9) recite the limitation of specifying/specification the output apparatus based on the received response signal. Under its broadest reasonable interpretation, this limitation, as drafted, can reasonably be performed in the human mind using pen and paper, otherwise considered a mental process, which is an abstract idea. For example, the claim limitations encompass a person looking at (observing) the received response signal and specifies the output apparatus. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, the claim encompasses a user (person) simply specifying the output apparatus based on the received response signal in his/her mind or by a human using a pen and paper. The mere nominal recitation of an information processing apparatus (claim 1), a controller (claim 1), or a non-transitory storage medium (claim 9) does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.
	
STEP 2A (PRONG 2): Do the claims recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1, 8, and 9 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. This judicial exception is not integrated into a practical application because the claim(s) recites additional elements of acquiring/acquisition a content designated by the user, transmitting/transmission a predetermined signal to an output apparatus arranged on a traveling route of the user, receiving/reception a response signal to the predetermined signal from the output apparatus, acquiring/acquisition a 

STEP 2B: Do the claims recite additional elements that amount to significantly more than the judicial exception? No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claims 1, 8, and 9 do not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field. Transmitting and the suppression of the transmission of the acquired content being performed by referring to a memory are fundamental, i.e. WURC, activities performed by the computer. Further, applicant’s specification does not provide any indication that the transmitting steps and the suppressing steps are performing using anything other than a conventional computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).

CONCLUSION
Thus, since claims 1, 8, and 9 are: (a) directed toward an abstract idea, (b) do not recite additional elements that integrate the judicial exception into a practical application, and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1, 8, and 9 are directed towards non-statutory subject matter.
Examiner additionally notes claims 2-5 depend from claim 1.
Dependent claims 2-5 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. For example, in claim 3, the additional limitations of specifying the plurality of output apparatuses arranged in a traveling direction of the user is further step that, under their broadest reasonable interpretation, covers performance of the limitation in the mind or by a human using a pen and paper using a similar analysis applied to claim 1, 8, and 9 above.
As such, claims 1-5, 8, and 9 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8, and 9 (as best understood by the Examiner in light of the rejections under 35 USC 112 above) are rejected under 35 U.S.C. 103 as being unpatentable over Wasserman, US 9,293,042 B1, hereinafter referred to as Wasserman, in view of Anschutz et al., US 2008/0089288 A1, hereinafter referred to as Anschutz, respectively.
As to claim 1, Wasserman teaches an information processing apparatus to be used by a mobile user, the information processing apparatus comprising a controller which executes (see at least FIG. 1, Wasserman):
acquisition of a content designated by the user (see at least Abstract. See also at least Col. 7, Lines 56 through Col. 8, Lines 10, Wasserman);
specification of the output apparatus based on the received response signal (see at least Col. 6, Lines 62 through Col. 8, Lines 10 regarding determinations that a vehicle is near or approaching an electronic roadside display, Wasserman);
acquisition of a current position of the information processing apparatus (see at least Col. 6, Lines 62 through Col. 7, Lines 55 regarding the identification of a vehicle in step 201 may include receiving or determining the current locations, speeds, directions of travel, roads and routes being driven, and intended or anticipated destinations for a number of vehicles. Also, the smartphones and other mobile devices of drivers or passengers also may include Global Positioning System (GPS) receivers or other location-based services (LBS) capable of determining vehicle location, speed, and/or direction, etc., Wasserman); 
transmission of the acquired content to the specified output apparatus (see at least Col. 19, Lines 43-57 regarding the target devices, Wasserman).
Wasserman teaches devices may be configured (e.g., via mobile software applications) to establish wireless communication session with electronic displays 300b positioned along roads and highways, which may be configured with antenna 305b to receive transmissions from nearby vehicles 310b-312b. Depending on the types of the on-board vehicle computing devices 310b-312b, various different protocols and techniques may be used for the wireless communication sessions, including V2V and V2I communications, Wi-Fi, Bluetooth, and various other mobile communications networks (see at least Col. 16, Lines 9-18 regarding wireless communication session with electronic displays), however, Wasserman does not explicitly teach transmitting a predetermined signal to an output apparatus arranged on a traveling route of the user, receiving a response signal to the predetermined signal from the output apparatus, or suppressing the transmission of the acquired content to the output apparatus in response to the acquired current position of the information processing apparatus being located in an area correlated with the acquired content, the suppression of the transmission of the acquired content being performed by referring to a memory that stores a database of contents for which output is suppressed.
However, Anschutz teaches transmitting a predetermined signal to an output apparatus arranged on a traveling route of the user (see at least paragraphs 43-44 regarding the ad hoc wireless connections 110a, 110b, and 110d), receiving a response signal to the predetermined signal from the output apparatus (see at least paragraphs 43-44 regarding the ad hoc wireless connections 110a, 110b, and 110d), and suppressing the transmission of the acquired content to the output apparatus in response to the acquired current position of the information processing apparatus being located in an area correlated with the acquired content, the suppression of the transmission of the acquired content being performed by referring to a memory that stores a database of contents for which output is suppressed (see at least Abstract regarding the location-specific data. See also at least paragraph 41 regarding the location-specific data may be stored locally at the electronic billboard 115 and/or may be stored at one or more devices connected to the electronic billboard 115 via the network 120. See also at least paragraph 44 regarding one traveling vector may indicate that the automobile 105b is approaching the electronic billboard 115 from a distance of about one mile at a speed of about 60 miles per hour, while another traveling vector may indicate that the automobile 105a is traveling away from the electronic billboard 115 and has already passed a location associated with location-specific data to be transmitted by the electronic billboard 115. As such, the electronic billboard may establish the ad hoc wireless connection 110b with the approaching automobile 110b, but may not establish the ad hoc wireless connection 110a with the automobile 105a, based on the determined traveling vectors). 
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Anschutz which teaches transmitting a predetermined signal to an output apparatus arranged on a traveling route of the user, receiving a response signal to the predetermined signal from the output apparatus, and suppressing the transmission of the acquired content to the output apparatus in response to the acquired current position of the information processing apparatus being located in an area correlated with the acquired content, the suppression of the transmission of the acquired content being performed by referring to a 
As to claim 2, Wasserman teaches wherein: the specified output apparatus outputs the content when the output apparatus succeeds in authentication of the user; and the controller transmits, to the specified output apparatus, authentication information to perform the authentication of the user (see at least Fig. 1 and Col. 3, Lines 13-34. See also at least Col. 4, Line 51 through Col. 5, Line 65 regarding the security and integration layer, Wasserman).
As to claim 3, Wasserman teaches a plurality of output apparatuses, which are arranged on the traveling route of the user, the controller specifying the plurality of output apparatuses arranged in a traveling direction of the user (see at least Col. 7, Lines 56 through Col. 8, Lines 10 regarding the destination can be transmitted and analyzed to identify one or more electronic roadside displays, Wasserman).
As to claim 4, Wasserman teaches a plurality of output apparatuses, which are arranged on the traveling route of the user, the controller specifying an output apparatus of the plurality of (see at least Col. 7, Lines 39-55. See also at least Col. 22, Lines 10-15 regarding the nearest display screens to targeted users or vehicles, Wasserman).
As to claim 5, Wasserman teaches wherein when the user passes by the specified output apparatus, the controller stops the transmission of the acquired content to the specified output apparatus (see at least Col. 10, Lines 16-29, Wasserman).
As to claim 8, Examiner notes claim 8 recites similar limitations to claim 1 and is rejected under the same rational.
As to claim 9, Examiner notes claim 9 recites similar limitations to claim 1 and is rejected under the same rational.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pittman (US 2018/0293617 A1) regarding a system and method for managing geolocation and time based advertising and methods for managing and/or delivering location and time based advertisements.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE S. PARK whose telephone number is (571)272-3151. The examiner can normally be reached Mon-Thurs 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M ANTONUCCI can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.P./Examiner, Art Unit 3666                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666